UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2013 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2013 Annual Report to Shareholders DWS Small Cap Core Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 9 Performance Summary 11 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 26 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Information About Your Fund's Expenses 39 Tax Information 40 Advisory Agreement Board Considerations and Fee Evaluation 45 Board Members and Officers 51 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. As a result, we believe that U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Robert Kendall President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 10 for more complete performance information. Investment Process In choosing stocks, portfolio management focuses on individual security selection rather than industry selection. Portfolio management uses an active process that combines financial analysis with company visits to evaluate management and strategies. Company research lies at the heart of the investment process. Portfolio management emphasizes individual selection of small-sized company stocks across all economic sectors, focusing on stocks that it believes have superior growth prospects and above-average near-to-intermediate-term performance potential. For the 12-month period ended September 30, 2013, DWS Small Cap Core Fund returned 29.62%, in line with the Russell 2000® Index return of 30.06%. The past 12 months represented a robust period for small-cap stocks, as investor reallocation to equities and an improving U.S. economy boosted market momentum. Entering the period, increased evidence of a strongly rebounding housing market sparked increased interest in owning equities. In spite of media attention to the "fiscal cliff" debate, the market rallied strongly through the winter and spring. Uncertainty regarding the U.S. Federal Reserve Board's (the Fed's) potential tapering of its monthly asset purchase program gave investors pause in August. But stocks closed the fund's fiscal year on a positive note and near all-time highs, in spite of the contentious political debate regarding the country's budget and debt ceiling. Over the trailing 12-month period ended September 30, 2013, small-cap stocks as represented by the Russell 2000 Index significantly outperformed large caps as represented by the Standard & Poor's 500® (S&P 500) Index. Within the small-cap universe, the top-performing sectors were industrials, consumer discretionary, consumer staples and technology. Small-cap stocks in the utilities, telecom, materials and energy segments lagged the benchmark. On May 31, 2013, the fund's management duties were assumed by Deutsche Bank's small-cap equity team. We spent approximately three weeks transitioning the portfolio, and the DWS Small Cap Core Fund's holdings at the end of the period to reflect our strategy. The fund's 12-month performance incorporates investments made by both our team and the previous management. And while the new investment team has decreased the number of holdings in the portfolio from 250 to approximately 100, the fund continues to maintain a broadly diversified portfolio. The new management team also decreased the fund's weighted average market capitalization from $3.0 billion as of March 31, 2013 to $1.25 billion as of September 30, 2013. In choosing stocks for the portfolio, portfolio management utilizes an active process that combines financial analysis with company visits to evaluate management and strategies. Emphasis is on individual selection of small-sized company stocks across all economic sectors. Portfolio management focuses on stocks that it believes have superior growth prospects and above-average near-to-intermediate-term performance potential and sector weights are not predetermined by a benchmark. "We believe that the DWS Small Cap Core Fund is positioned for continued cyclical recovery." Positive Contributors to Fund Performance During the fund's most recent fiscal year ended September 30, 2013, overall stock selection added value within seven of the Russell 2000 Index's 10 market sectors. The largest contribution to performance came from stock selection in financials, based on overweights to insurance and diversified financial services firms, and an underweight to real estate investments trusts (REITs), which performed poorly. In terms of specific holdings, the fund's positions in the brokerage firm FXCM* and the asset manager GAMCO Investors, Inc. contributed strongly to returns. Stock selection in technology and health care, an underweight to utilities, and an overweight to technology also were additive. * Not held in the portfolio as of September 30, 2013. Negative Contributors to Fund Performance For the period ended September 30, 2013, stock selection in industrials detracted from performance. An overweight to the energy sector also weighed on returns. Overall, the fund had a slight emphasis on value stocks, which underperformed their more growth-oriented counterparts in the most recent period. Outlook and Positioning Over the coming year, we believe that continued recovery for the domestic economy, a declining U.S. budget deficit, the benefits of greater U.S. energy independence, stability in the Eurozone and investor reallocation into equities from a historically low level will be supportive of the stock market. Political turmoil has the potential to spur volatility as it has in the past, but we believe that the bull market that began four and a half years ago still has further to go. Typical factors that end a cycle, including inflation, policy tightening and excessive optimism, do not appear to be on the short-term horizon. Overall, we believe that the DWS Small Cap Core Fund is positioned for continued cyclical recovery. Ten Largest Equity Holdings at September 30, 2013 (11.6% of Net Assets) 1. Red Robin Gourmet Burgers, Inc. Operates a chain of specialty restaurants 1.3% 2. American Equity Investment Life Holding Co. Develops, markets, issues and administers annuities and life insurance products 1.2% 3. Sanmina Corp. Provider of electronics contract manufacturing services 1.2% 4. Centene Corp. A multi-line managed medical care organization that provides Medicaid and Medicaid-related programs 1.2% 5. Destination Maternity Corp. Designs, manufactures and retails maternity clothes 1.2% 6. Heartland Payment Systems, Inc. Provides bank-card-based payment-processing services 1.1% 7. Pegasystems, Inc. Develops customer relationship management software 1.1% 8. West Pharmaceutical Services, Inc. Applies value-added services to the process of bringing new drug therapies and health care products to global markets 1.1% 9. Checkpoint Systems, Inc. Manufacturer and marketer of labeling systems and label solutions 1.1% 10. Key Energy Services, Inc. Provides onshore rig-based well services 1.1% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 11. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 51 for contact information. Portfolio Management Team Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2001 with 16 years of industry experience; previously, he served as a European Equities Portfolio Manager at Scudder Investments (which was later acquired by Deutsche Bank). Prior to joining, he worked as a Senior Analyst for International Equities at Merrill Lynch Asset Managers, as an International Research Analyst at PCM International and in various investment positions at Prudential Capital Corporation, Prudential-Bache Capital Funding and Prudential Equity Management Associates. — Portfolio Manager for Global Small Cap and US Small and Mid Cap Equity: New York. — BS, Carlson School of Management, University of Minnesota; CFA Charterholder. Rafaelina M. Lee, Managing Director — Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1999 with 15 years of industry experience; previously, she served as a Senior Research Analyst. Prior to joining, she worked as a Latin America Market Strategist at J.P. Morgan Securities. Previously, she was an Equity Strategist at UBS Securities and a Research Analyst in the Portfolio Strategy Group at Goldman Sachs. Her research has been referenced by Harvard University, Duke University, The World Bank, AIMR/CFA publications and in several global finance textbooks. — Portfolio Manager for US Small and Mid Cap Equity: New York. — BA in Mathematical Statistics, Columbia University; MBA in Finance, Stern School of Business, New York University; Deutsche Bank Ambassador and member of the DB Philanthropy Committee since 2011. Michael A. Sesser, CFA, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2009. — Portfolio Manager and Equity Research Analyst: New York. — BA in Ethics, Politics & Economics, Yale University; MBA (with distinction), Stephen M. Ross School of Business, University of Michigan; CFA Charterholder The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 2000 Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000® Index. The Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest US companies based on total market capitalization, which represents approximately 98% of the investable U.S. equity market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Consumer discretionary is the sector of the economy that includes companies (such as apparel and automobile companies) that sell nonessential goods and services. The consumer staples sector represents companies that produce essential items such as food, beverages and household items. Valuation refers to the price that investors pay for a given security. An asset can be undervalued, meaning that it trades for less than its intrinsic value, or overvalued, which means that it trades at a more expensive price than its underlying worth. Overweight means that a fund holds a higher weighting in a given sector or stock compared with its benchmark index. Underweight means that a fund holds a lower weighting in a given sector or stock. The Eurozone represents the European Union countries that have adopted the euro as their national currency. Performance Summary September 30, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 5.75% load) % % % Russell 2000® Index† % % % Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % Russell 2000® Index† % % % Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % Russell 2000® Index† % % % Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 No Sales Charges % % % Russell 2000® Index† % % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.62%, 2.39%, 2.39% and 1.31% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 2000 Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. Class A Class B Class C Class S Net Asset Value 9/30/13 $ 9/30/12 $ Distribution Information as of 9/30/13 Income Dividends, Twelve Months $ Investment Portfolio as of September 30, 2013 Shares Value ($) Common Stocks 98.0% Consumer Discretionary 14.4% Auto Components 2.1% Dana Holding Corp. (a) Tenneco, Inc.* Diversified Consumer Services 0.8% Outerwall, Inc.* (a) Hotels, Restaurants & Leisure 3.3% CEC Entertainment, Inc. Jack in the Box, Inc.* Red Robin Gourmet Burgers, Inc.* Household Durables 0.9% NACCO Industries, Inc. "A" Media 1.0% Valassis Communications, Inc. (a) Specialty Retail 6.3% ANN, Inc.* (a) Brown Shoe Co., Inc. Children's Place Retail Stores, Inc.* Destination Maternity Corp. OfficeMax, Inc. (a) Sears Hometown & Outlet Stores, Inc.* Consumer Staples 2.7% Food & Staples Retailing 1.7% Pantry, Inc.* Spartan Stores, Inc. (a) Food Products 1.0% Darling International, Inc.* Energy 4.8% Energy Equipment & Services 1.9% Dawson Geophysical Co.* (a) Key Energy Services, Inc.* (a) Oil, Gas & Consumable Fuels 2.9% Energy XXI (Bermuda) Ltd. Goodrich Petroleum Corp.* (a) Western Refining, Inc. (a) Financials 22.6% Capital Markets 3.1% GAMCO Investors, Inc. "A" Investment Technology Group, Inc.* Manning & Napier, Inc. Commercial Banks 6.1% First Merchants Corp. Lakeland Bancorp., Inc. MB Financial, Inc. (a) PrivateBancorp., Inc. (a) Umpqua Holdings Corp. (a) Wintrust Financial Corp. (a) Consumer Finance 2.0% Cash America International, Inc. World Acceptance Corp.* (a) Insurance 5.3% American Equity Investment Life Holding Co. (a) CNO Financial Group, Inc. FBL Financial Group, Inc. "A" Selective Insurance Group, Inc. United Fire Group, Inc. Real Estate Investment Trusts 4.2% American Capital Mortgage Investment Corp. (REIT) Ashford Hospitality Trust (REIT) (a) DuPont Fabros Technology, Inc. (REIT) (a) LaSalle Hotel Properties (REIT) (a) Thrifts & Mortgage Finance 1.9% Flagstar Bancorp., Inc.* (a) WSFS Financial Corp. Health Care 14.6% Biotechnology 0.9% Ligand Pharmaceuticals, Inc. "B"* Health Care Equipment & Supplies 5.7% ArthroCare Corp.* CONMED Corp. ICU Medical, Inc.* STERIS Corp. SurModics, Inc.* West Pharmaceutical Services, Inc. Health Care Providers & Services 6.0% Centene Corp.* Kindred Healthcare, Inc. (a) MedCath Corp.* 0 Molina Healthcare, Inc.* (a) Providence Service Corp.* The Ensign Group, Inc. U.S. Physical Therapy, Inc. Life Sciences Tools & Services 1.0% PAREXEL International Corp.* (a) Pharmaceuticals 1.0% Impax Laboratories, Inc.* Industrials 15.4% Aerospace & Defense 1.0% Esterline Technologies Corp.* Airlines 1.0% SkyWest, Inc. Building Products 1.7% Gibraltar Industries, Inc.* Insteel Industries, Inc. Commercial Services & Supplies 3.1% Deluxe Corp. (a) Ennis, Inc. Kimball International, Inc. "B" Construction & Engineering 1.0% Orion Marine Group, Inc.* Electrical Equipment 0.9% Preformed Line Products Co. Machinery 2.7% Altra Holdings, Inc. Briggs & Stratton Corp. (a) Kadant, Inc. Professional Services 1.9% FTI Consulting, Inc.* (a) Resources Connection, Inc. Road & Rail 2.1% Marten Transport Ltd. Swift Transportation Co.* (a) Information Technology 18.5% Communications Equipment 1.0% NETGEAR, Inc.* Electronic Equipment, Instruments & Components 5.4% Anixter International, Inc.* Benchmark Electronics, Inc.* Checkpoint Systems, Inc.* Sanmina Corp.* SYNNEX Corp.* Internet Software & Services 0.9% Intralinks Holdings, Inc.* IT Services 3.4% Acxiom Corp.* Heartland Payment Systems, Inc. (a) Unisys Corp.* (a) Semiconductors & Semiconductor Equipment 4.9% Advanced Energy Industries, Inc.* Amkor Technology, Inc.* (a) Entropic Communications, Inc.* (a) Pericom Semiconductor Corp.* Photronics, Inc.* Software 2.9% NetScout Systems, Inc.* Pegasystems, Inc. Rosetta Stone, Inc.* (a) Materials 3.2% Chemicals 2.1% A Schulman, Inc. Minerals Technologies, Inc. (a) Paper & Forest Products 1.1% Louisiana-Pacific Corp.* (a) Utilities 1.8% Electric Utilities 0.9% UNS Energy Corp. Multi-Utilities 0.9% Avista Corp. (a) Total Common Stocks (Cost $82,923,397) Securities Lending Collateral 27.0% Daily Assets Fund Institutional, 0.09% (b) (c) (Cost $24,948,298) Cash Equivalents 2.0% Central Cash Management Fund, 0.05% (b) (Cost $1,825,040) % of Net Assets Value ($) Total Investment Portfolio (Cost $109,696,735)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $109,782,430. At September 30, 2013, net unrealized appreciation for all securities based on tax cost was $7,609,141. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $8,822,691, and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,213,550. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2013 amounted to $24,251,734, which is 26.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
